       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 1 of 51



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

S.G., on behalf of herself and on behalf of her
child, K.B.,

                          Plaintiffs,

                          v.

SUCCESS ACADEMY CHARTER SCHOOLS, INC.,
EVA MOSKOWITZ, in her individual and official              18 Civ. 2484 (KPF)
capacity as Chief Executive Officer of Success
Academy Charter Schools, Inc., JAVERIA KHAN,             OPINION AND ORDER
in her individual and official capacity as
Managing Director of Schools for Success
Academy Charter Schools, Inc., SUCCESS
ACADEMY BRONX 2, and ANGELA INSLEE in her
individual and official capacity as Principal of
Success Academy Bronx 2,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

       Plaintiff S.G., individually and on behalf of her special-needs child, K.B.,

(collectively, “Plaintiffs”), bring this action against Success Academy Charter

Schools Inc. and several of its agents (collectively, “Defendants”), alleging

claims under Title II of the Americans with Disabilities Act of 1990, 42 U.S.C.

§§ 12131-12134, 12141-12165 (the “ADA”); Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 794; 42 U.S.C. § 1983; and the New York State

Constitution. While this case initially came to the Court on an application for

emergent relief to prevent K.B.’s grade demotion mid-year, S.G. has since

withdrawn K.B. from the Success Academy school that he attended. Instead,

Plaintiffs now allege that Defendants discriminated against K.B. as a result of

his disabilities and engaged in a campaign to drive him from the school.
        Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 2 of 51



      Defendants move to dismiss Plaintiffs’ claims for lack of subject matter

jurisdiction and failure to state a claim, under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). As evidenced during the injunction proceedings, both

sides have passionate, deeply-held, and at times warring views on numerous

macro and micro issues in education. But the Court’s role at this stage of the

litigation is limited: to consider the well-pleaded allegations in Plaintiffs’

pleadings, and whatever documents the Court may properly consider on a

motion to dismiss, and determine whether they survive Defendants’ legal

challenges. In large measure, they do. For the reasons stated in this Opinion,

Defendants’ motion to dismiss is granted in part and denied in part.

                                     BACKGROUND 1

A.    The Legal Framework

      This case began as a challenge under the Individuals with Disabilities

Education Act (the “IDEA,” formerly known as the Individuals with Disabilities




1     This Opinion draws on facts from two sources: the Second Amended Complaint (“SAC”
      (Dkt. #51)), and exhibits attached to the Declaration of Robert L. Dunn that are
      incorporated by reference or integral to the pleading (“Dunn Declaration” or “Dunn
      Decl.” (Dkt. #57), specifically Exhibit 3 (K.B.’s fourth-grade report card); Exhibit 5
      (Plaintiffs’ due process complaint); and Exhibit 6 (Findings of Fact and Decision of the
      Impartial Hearing Officer (“IHO”))). “In considering a motion to dismiss for failure to
      state a claim pursuant to Rule 12(b)(6), a district court may consider the facts alleged in
      the complaint, documents attached to the complaint as exhibits, and documents
      incorporated by reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d
      104, 111 (2d Cir. 2010). “Even where a document is not incorporated by reference, the
      court may nevertheless consider it where the complaint ‘relies heavily upon its terms
      and effect,’ which renders the document ‘integral’ to the complaint.” Chambers v. Time
      Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v.
      Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam)); see generally Goel v.
      Bunge, Ltd., 820 F.3d 554, 558-60 (2d Cir. 2016) (discussing documents that may
      properly be considered in resolving a motion to dismiss). The Court also considers the
      Dunn Declaration and exhibits in evaluating its subject matter jurisdiction. See Zappia
      Middle East Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000);

                                              2
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 3 of 51



Act), 20 U.S.C. §§ 1400-1482, and, to a degree hotly disputed between the

parties, it still has ties to that legal regime. Accordingly, the Court begins with

a primer on litigation under the IDEA.

      The IDEA “requires states to provide disabled children with a ‘free

appropriate public education’” (a “FAPE”). Florence Cty. Sch. Dist. Four v.

Carter, 510 U.S. 7, 9 (1993) (citation omitted); see R.E. v. N.Y.C. Dep’t of Educ.,

694 F.3d 167, 174-75 (2d Cir. 2012). Accordingly, school districts must create

an individualized education program (“IEP”) for each qualifying child in order to

ensure that the child receives a FAPE. See R.E., 694 F.3d at 175.

      “The IEP, the result of collaborations between parents, educators, and

representatives of the school district, sets out the child’s present educational

performance, establishes annual and short-term objectives for improvements in

that performance, and describes the specially designed instruction and services

that will enable the child to meet those objectives.” T.Y. v. N.Y.C. Dep’t of

Educ., 584 F.3d 412, 415 (2d Cir. 2009) (quoting Lillbask ex rel. Mauclaire v.

Conn. Dep’t of Educ., 397 F.3d 77, 81 (2d Cir. 2005)); see also 20 U.S.C.

§ 1414(d)(1)(A). At the cornerstone of the IDEA is the requirement that the IEP

be “reasonably calculated to enable the child to receive educational benefits.”

Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 207




      accord Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir.
      2014).
      For convenience, the Court refers to Defendants’ memorandum of law in support of
      their motion to dismiss as “Def. Br.” (Dkt. #56), to Plaintiffs’ opposition to the motion to
      dismiss as “Pl. Opp.” (Dkt. #58), and to Defendants’ reply as “Def. Reply” (Dkt. #62).

                                               3
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 4 of 51



(1982); see also Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105, 107 (2d

Cir. 2007) (citing Walczak v. Fla. Union Free Sch. Dist., 142 F.3d 119, 122 (2d

Cir. 1998)).

      If a parent believes that his or her child’s IEP fails to comply with the

IDEA, the parent may seek relief by filing a due process complaint with the

appropriate state agency. 20 U.S.C. § 1415(b)(6). Upon the filing of a due

process complaint, federal law mandates that the parent be provided with an

impartial due process hearing before the New York City Department of

Education’s Impartial Hearing Office (the “IHO”). Id. § 1415(f). 2 New York law,

in turn, requires a parent to pursue his or her claim first before the IHO; once

the IHO renders a decision, either party may appeal the decision. N.Y. Educ.

Law § 4404(1), (2). After the administrative appeal of the IHO’s decision, either

party may file an action in state or federal court seeking review of the SRO’s

decision. 20 U.S.C. § 1415(i)(2)(A).

B.    Factual Background

      1.       The Parties

      The Court accepts, as it must at this stage, the well-pleaded allegations

of the operative pleading, Plaintiffs’ Second Amended Complaint (or “SAC”).

The SAC recites that Plaintiff K.B. is a ten-year-old child with a disability

involving a seizure disorder, as well as diagnoses of Attention Deficit/

Hyperactivity Disorder (“ADHD”) and Oppositional Defiant Disorder (“ODD”).



2     In the case law and in this Opinion, “IHO” sometimes refers to the Independent Hearing
      Office and sometimes to an Independent Hearing Officer.

                                            4
        Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 5 of 51



(SAC ¶ 8). K.B. requires special education services and accommodations

because of his disability. (Id.). Plaintiff S.G. is K.B.’s mother. (Id. at ¶ 9).

Success Academy Bronx 2 (“Success Academy”) is a charter school managed by

Success Academy Charter Schools, Inc. (Id. at ¶¶ 10, 12).

      2.     K.B.’s Early Years at Success Academy

      When K.B. entered kindergarten at Success Academy in 2012, the

Department of Education (“DOE”) developed an IEP for K.B. describing his

disabilities and the services and accommodations that should be provided to

him as a result. (Id. at ¶¶ 36, 48-57). Success Academy followed the

recommendation of the IEP to place K.B. in an Integrated Co-Teaching class (an

“ICT” class), which means a class that includes both general and special

education students. (Id. at ¶¶ 49-51). Despite K.B.’s attention difficulties, and

the challenges these difficulties created for his school performance, Success

Academy promoted K.B. to first grade, and later to second grade at the end of

the 2013-2014 school year. (See id. at ¶ 51).

      In November 2014, the DOE again evaluated K.B. and determined that

his difficulties had affected his ability to perform at grade level. (SAC ¶ 52).

Following the 2014-2015 school year, Success Academy decided to keep K.B. in

the second grade. (Id. at ¶ 53). “In explaining the decision to retain K.B. in the

second grade, school officials claimed that K.B. would not be ‘mature enough’

to take the standardized tests administered to all third graders in New York

State.” (Id.). “S.G. did not agree with the retention decision because she

believed K.B. was ‘mature’ for his age. S.G. believed the decision was instead

                                          5
          Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 6 of 51



based on the difficulties the school had in dealing with K.B.’s disability related

behaviors and how these behaviors could impact his performance and the

performance of his classmates on the state assessments.” (Id. at ¶ 55).

Nonetheless, S.G. did not challenge the decision because she believed that she

and the school officials were both working to further her son’s best interests.

(Id.).

         In the summer of 2015, the DOE conducted another evaluation and

determined that K.B.’s disabilities required that he be placed in “a special class

with a staffing ratio of 12 students to 1 teacher (12:1). Defendants did not offer

a 12:1 class for K.B. despite the new recommendation and kept him in a

similar ICT class to the one Defendants had placed him in for the prior school

year.” (SAC ¶ 57). During the 2015-2016 school year, S.G. received “on

average two calls per week from officials at [Success Academy] demanding that

she remove her son from school because of his disruptive behaviors.” (Id. at

¶ 146). On multiple occasions during these calls, school officials “threatened

to report S.G. to child protective services if she did not respond quickly enough

to their calls to remove K.B. from school.” (Id. at ¶ 147).

         On April 14, 2016, school officials called S.G. “claiming that K.B. had

threatened to commit suicide[.]” (SAC ¶ 59). Before S.G. arrived, school staff

“had K.B. removed by Emergency Medical Services (‘EMS’) and taken to the

emergency room,” where “K.B. told the emergency room personnel that he had

not threatened to hurt himself,” and was discharged the same day. (Id. at

¶¶ 59-60).

                                          6
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 7 of 51



      3.    K.B.’s 2015-2016 and 2016-2017 School Years

      Following the 2015-2016 school year, K.B. was promoted to third grade.

(SAC ¶ 63). The threats to report S.G. to child protective services continued

into the 2016-2017 school year. (Id. at ¶ 147). During this year, the school

and school district also reevaluated K.B.’s need for services. (Id. at ¶ 63). On

December 14, 2016, the DOE developed a new IEP, which “again recommended

a 12:1 special class program with the related services of counseling.” (Id. at

¶ 64). Success Academy officials told S.G. that they did not offer 12:1 classes,

and that “she would have to withdraw K.B. from [Success Academy] and place

him in a local neighborhood New York City public school if she wanted K.B. to

receive a 12:1 class.” (Id. at ¶ 65). School officials did not inform S.G. that

12:1 classes “were available in other schools within Defendants’ network of

charter schools.” (Id. at ¶ 66).

      S.G. declined to withdraw K.B., and he was kept in the ICT class despite

the IEP recommendation. During the 2016-2017 school year, “K.B. met

Defendants’ promotion criteria and was promoted to the fourth grade for the

2017-2018 school year.” (SAC ¶ 68). However, in June 2017, school officials

informed S.G. that they might demote K.B. back to third grade during the

upcoming school year. (Id.). At the end of the 2016-2017 school year, S.G.

signed a reenrollment letter “affirming her intention to continue K.B.’s

enrollment” at Success Academy. (Id. at ¶ 70).




                                         7
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 8 of 51



      4.     K.B.’s 2017-2018 School Year

             a.    The First Day of Classes

      During the end of the 2017 summer recess, school officials requested a

meeting with S.G. to discuss K.B.’s progress. (SAC ¶ 69). S.G. initially agreed

to the meeting, but later cancelled due to concern about “attending the meeting

alone without representation and without knowledge about the nature of the

meeting.” (Id.). When the Principal of Success Academy, Defendant Angela

Inslee, attempted to reschedule the meeting and did not receive an “immediate

response from S.G.,” she emailed S.G. on August 10, 2017, informing her that

Inslee had “processed the withdrawal for K.B. effective immediately.” (Id.).

According to Plaintiffs, “S.G. tried to contact school officials to discuss the

email but no one returned her messages.” (Id. at ¶ 70). After a series of

communications failures and claims by school officials “that S.G. had

requested a withdrawal for K.B.,” S.G. took K.B. to the first day of classes on

August 14, 2017, and was told that K.B. had been withdrawn and would be

unable to attend class. (Id. at ¶¶ 73-74). Following a meeting between S.G.

and school officials on August 15, 2017, K.B. was enrolled and allowed to

attend class, though he ultimately missed the first day of classes. (Id. at ¶ 76).

      At the August 15, 2017 meeting, “school officials stated that K.B. would

be demoted if he did not meet the fourth-grade academic standards during the

2017-2018 school year. They also stated they would suspend K.B. if he acted

as he did during the prior school year.” (SAC ¶ 76). S.G. complained that K.B.

was not being placed into the smaller class mandated by his IEP, Defendant

                                         8
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 9 of 51



Inslee informed S.G. that such classes were not provided at the school, and

that, “if K.B. did not meet fourth grade expectations he would be placed back in

the third grade[.]” (Id. at ¶¶ 76-77).

             b.    The Hospitalization of K.B.

      On September 11, 2017, K.B. became upset upon observing an

“unsatisfactory behavior” rating on his behavioral chart, crawled under his

desk, and refused to line up to go to lunch in the cafeteria. (SAC ¶ 86). K.B.

eventually came out from under the desk, and “remained in the classroom in a

calm manner with his paraprofessional and the assistant principal and ate

some snacks.” (Id.). Shortly thereafter, police officers entered the room,

causing K.B. to become anxious and to attempt to leave the room. (Id. at ¶ 87).

“Before he could walk away, the officers convinced K.B. that he was not in

trouble and that they only wanted to talk with him. K.B. returned to the

classroom and spoke with the officers. Not long thereafter, emergency medical

technicians arrived and began to speak with K.B.” (Id.).

      K.B. was taken to the hospital, where “he was found not to require

treatment and was discharged that evening.” (SAC ¶¶ 88, 90). K.B.’s

paraprofessional stated that, while working with K.B. that day, she “did not

observe any behavior causing her to believe K.B. was in imminent danger of

causing harm to himself, to others, or to property.” (Id. at ¶ 91). S.G. has

never received a report explaining why school officials called Emergency

Medical Services (“EMS”), or why K.B. was hospitalized. (Id.).




                                         9
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 10 of 51



      Later, at a September 15, 2017 meeting, Defendant Inslee explained to

S.G. that school officials had called EMS because K.B. “had been screaming

and it was at this point that school officials felt they needed to call EMS,” but

“could not give a medical reason for the transport.” (SAC ¶ 95). During that

same September 15, 2017 meeting, S.G.’s attorney “requested that in [the]

future school officials provide reasonable accommodations to [Success

Academy’s] discipline practices when applied to K.B.” (Id.). Defendant Inslee

responded that Defendants made “no modifications” to their disciplinary policy.

(Id.). During a subsequent October 18, 2017 meeting with Defendant Inslee,

“S.G. also complained that all of K.B.’s assignments were strictly timed and no

accommodations were being given to students with disabilities like K.B.” (Id. at

¶ 100).

            c.     The ACS Investigations

      On October 19, 2017, S.G. learned that the Administration for Children’s

Services (“ACS”) had opened an investigation of her due to “educational

neglect,” based on K.B.’s school absences. (SAC ¶ 101). In November 2017,

K.B.’s Trimester 1 Progress Report stated that he was “approaching

expectations” in Reading and Math, but that he was “below expectations” in

Writing and Science; neither designation is a passing grade. (Id. at ¶ 104).

That said, K.B. had received 100% on a grammar quiz administered on

November 17, 2017, and 80% on a spelling test administered the same day.

(Id.). In or about April 2018, S.G. learned that another referral had been made

to ACS alleging that K.B. was “travelling alone to school.” (Id. at ¶ 136).

                                        10
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 11 of 51



During the 2017-2018 school year, K.B. was suspended for a total of ten days.

(Id. at ¶¶ 82 (one-day suspension), 94 (three-day suspension), 99 (one-day

suspension), 103 (five-day suspension)).

            d.     The Demotion

      On December 6, 2017, S.G. met with Defendant Javeria Khan, Managing

Director of Schools for Success Academy Charter Schools, and other school

officials. (SAC ¶ 105). According to Plaintiffs, “Ms. Khan informed S.G. that

K.B. was going to be demoted in January, 2018, when classes resumed after

the holiday break. Ms. Khan stated that the demotion was necessary because

K.B. had not been able to do the 4th grade work.” (Id.). S.G. disagreed with

the demotion, arguing that K.B. had not been provided adequate special

education services, including the absence of consistent and continuous

support from a paraprofessional, and “that K.B. had been academically

disadvantaged due to the failure of school officials to provide alternative

instruction during the days K.B. was suspended during the first four months of

the school year.” (Id. at ¶ 106). Nonetheless, Defendants Khan and Inslee

refused to reconsider the demotion. (Id.). K.B. was upset and embarrassed by

the demotion, and some of his classmates consistently teased him about it. (Id.

at ¶¶ 114-15, 119-20).

C.    Procedural Background

      1.    The IHO Hearing and the Application for a TRO

      Administrative and judicial proceedings then commenced. On

January 2, 2018, Plaintiffs filed a due process complaint alleging violations of

                                        11
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 12 of 51



the IDEA and Section 504 of the Rehabilitation Act, and seeking a “stay-put”

order to return K.B. to the fourth grade. (SAC ¶ 111; Dunn Decl., Ex. 5). A

subsequently-filed amended complaint alleged that Success Academy had

failed to provide K.B. with a FAPE as required by the IDEA, the New York State

Education Law, and Section 504 of the Rehabilitation Act. (Dunn Decl., Ex. 5

at 2). Specifically, S.G. alleged that Success Academy had failed to provide

S.G. with adequate paraprofessional services and a 12:1 class program as

required by his IEP, and requested that Success Academy “pay for

compensatory services of a one to one tutor[.]” (Id. at 3-4). On January 2,

2018, it is alleged, S.G. informed Success Academy’s counsel, Vanessa Marie

Biondo, about the IHO complaint, but Ms. Biondo “refus[ed] to halt the

demotion and stat[ed] that the demotion of K.B. to the third grade would be

effective on January 5, 2018.” (SAC ¶ 110).

      On February 9, 2018, “a pendency hearing was held to determine the

pendency or ‘stay put’ status of K.B. before impartial hearing officer (‘IHO’)

Lana Flame.” (SAC ¶ 121). On March 2, 2018, the IHO issued an interim

pendency order requiring that K.B. be returned to the fourth grade during the

pendency of the administrative proceeding. (Id. at ¶ 123). Nonetheless,

Success Academy refused to return K.B. to the fourth grade. (Dunn. Decl.,

Ex. 6 at 16).

      On March 20, 2018, Plaintiffs filed a complaint, an order to show cause,

and an application for a temporary restraining order (“TRO”) in this Court.

(Dkt. #1, 5-8). By Order dated March 26, 2018, the Court denied the

                                        12
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 13 of 51



application for a show-cause order and a TRO, and scheduled Plaintiffs’ motion

for a preliminary injunction. (Dkt. #11). On April 10, 2018, Plaintiffs filed an

amended complaint and a TRO application. (Dkt. #22, 24). On May 8, 2018,

after a hearing one day earlier, this Court granted Plaintiffs’ motion for

injunctive relief to enforce the pendency order, requiring that K.B. be returned

to the fourth grade. (Dkt. #42; SAC ¶ 128). K.B. returned to the fourth grade

on May 8, 2018. (SAC ¶ 128). K.B. completed the 2017-2018 school year in

the fourth grade, following which S.G. withdrew him from Success Academy.

(Id. at ¶¶ 47, 140).

      On July 26, 2018, the IHO issued a decision agreeing with Plaintiffs that

K.B. had been denied a FAPE due to Success Academy’s failure to provide him

with a 12:1 classroom and consistent paraprofessional services. (Dunn. Decl.,

Ex. 6 at 13-14). The IHO also found that Success Academy had violated the

IDEA by refusing to return K.B. to the fourth grade during the appeal of the

IHO’s pendency order. (Id. at 16). The IHO ordered the DOE to pay for 375

hours of compensatory tutoring in order to “place [K.B.] in the position he

would have been in had the district complied with its obligations under the

IDEA.” (Id. at 17-18). No appeal was taken from that decision.

      2.     The Instant Motion

      As noted, Plaintiffs commenced this action with the filing of the initial

Complaint on March 20, 2018. (Dkt. #1). Plaintiffs filed a First Amended

Complaint (the “FAC”) on April 10, 2018. (Dkt. #22). Defendants moved to

dismiss the FAC on June 8, 2018. (Dkt. #46). In response, on July 20, 2018,

                                        13
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 14 of 51



Plaintiffs filed the SAC, which removed Plaintiffs’ claims under the IDEA and

their requests for injunctive relief, and which now seeks declaratory relief,

monetary damages, attorneys’ fees, and costs. (Dkt. #51; Pl. Opp. 2). The SAC

alleges violations of the ADA and of Section 504 of the Rehabilitation Act (SAC

¶¶ 149-62), as well as retaliation in violation of 29 C.F.R. § 33.13 (id. at

¶¶ 163-67), claims under 42 U.S.C. § 1983 (id. at ¶¶ 168-77), and pendent

state law claims (id. at ¶¶ 168-77).

      On August 20, 2018, Defendants moved to dismiss the SAC. (Dkt. #55).

Plaintiffs filed an opposition memorandum on September 19, 2018 (Dkt. #58),

and Defendants replied on October 4, 2018 (Dkt. #62). 3

                                      DISCUSSION

A.    Defendants’ Motion to Dismiss Under Rule 12(b)(1) Is Granted in
      Part and Denied in Part

      Defendants bring the instant motion under both Rule 12(b)(1) and

Rule 12(b)(6) of the Federal Rules of Civil Procedure. For clarity, the Court

addresses Defendants’ jurisdictional claims first, and then considers their

challenges to the adequacy of Plaintiffs’ pleadings.




3     Also on October 4, 2018, Defendants informed the Court that Plaintiffs’ opposition
      memorandum violated the 30-page limit ordered by the Court, and requested that the
      Court strike the last five pages. (Dkt. #64). After receiving Plaintiffs’ reply to that
      request (Dkt. #65), the Court granted Defendants’ application to strike (see Dkt. #66).
      Accordingly, this Opinion considers solely the first 30 pages of Plaintiffs’ opposition
      memorandum.

                                             14
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 15 of 51



      1.    Applicable Law

            a.     Motions to Dismiss Under Federal Rule of Civil
                   Procedure 12(b)(1)

      In considering a [Rule 12(b)(1)] motion to dismiss, “the court must take

all facts alleged in the complaint as true and draw all reasonable inferences in

favor of plaintiff.” Nat. Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d Cir.

2006). “[A] district court may properly dismiss a case for lack of subject matter

jurisdiction under Rule 12(b)(1) if it lacks the statutory or constitutional power

to adjudicate it.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635,

638 (2d Cir. 2005) (internal quotation marks omitted); accord Sokolowski v.

Metro. Transp. Auth., 723 F.3d 187, 190 (2d Cir. 2013). A “plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of

the evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). Where subject matter jurisdiction is contested, a district court may

consider evidence outside the pleadings, such as affidavits and exhibits. See

Zappia Middle East Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d

Cir. 2000); accord Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d

239, 243 (2d Cir. 2014).

            b.     The IDEA Exhaustion Requirement

      Defendants’ jurisdictional claims are grounded in the exhaustion

requirements of the IDEA. Though Plaintiffs have removed their IDEA claims

from the SAC, Defendants maintain that the statute, and its exhaustion

requirement, are still implicated.



                                        15
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 16 of 51



      The IDEA requires that, “before the filing of a civil action under [federal

law] seeking relief that is also available under this subchapter, [administrative

procedures] shall be exhausted to the same extent as would be required had

the action been brought under this subchapter.” 20 U.S.C. § 1415(l). In Fry v.

Napoleon Community Schools, 137 S. Ct. 748 (2017), the Supreme Court

clarified that claims for violations of the ADA and Section 504 of the

Rehabilitation Act, or similar laws, are subject to the IDEA’s § 1415(l)

exhaustion requirement if, but only if, they seek relief from the denial of a

FAPE. Id. at 750.

      Fry concerned a school that had indisputably provided a FAPE to a

disabled student with cerebral palsy by offering her one-on-one support from a

human aid, as required by her IEP. 137 S. Ct. at 752. The school

simultaneously refused to accommodate the student’s use of a service animal,

allegedly causing the student “emotional distress and pain, embarrassment,

and mental anguish.” Id. The Supreme Court held that the IDEA exhaustion

requirement did not apply because, as the school had provided a FAPE, no

relief was available to the student under the IDEA for the denial of an

accommodation for her service animal. Id. at 754. However, other federal

laws, like the ADA or Rehabilitation Act, might require the accommodation of

the student’s service animal — “unrelated to a FAPE” — and such claims would

not be subject to exhaustion under the IDEA. Id.

      Under Fry, then, because the IDEA does not afford relief for allegations of

discrimination other than denial of a FAPE, such claims do not trigger the

                                        16
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 17 of 51



§ 1415(l) exhaustion rule. See Fry, 137 S. Ct. at 753. Put differently, if a

complaint seeks accommodation that “is needed to fulfill the IDEA’s FAPE

requirement,” exhaustion applies; otherwise, it does not apply. Id. at 754.

“Section 1415(l ) … requires exhaustion when the gravamen of a complaint

seeks redress for a school’s failure to provide a FAPE, even if not phrased or

framed in precisely that way.” Id. at 755. To determine whether the gravamen

of a complaint concerns a FAPE, courts should ask two questions:

              First, could the plaintiff have brought essentially the
              same claim if the alleged conduct had occurred at a
              public facility that was not a school — say, a public
              theater or library? And second, could an adult at the
              school — say, an employee or visitor — have pressed
              essentially the same grievance? When the answer to
              those questions is yes, a complaint that does not
              expressly allege the denial of a FAPE is also unlikely to
              be truly about that subject. But when the answer is no,
              then the complaint probably does concern a FAPE.

Id. at 756.

      While the Second Circuit has not yet had occasion to rule on an IDEA

exhaustion matter following the Supreme Court’s opinion in Fry, the post-Fry

decision of another court in this Circuit, Lawton v. Success Academy, 323 F.

Supp. 3d 353 (E.D.N.Y. 2018), is illuminating. Lawton concerned allegations

that a Success Academy charter school located in Fort Greene, Brooklyn, used

threats to call ACS, threats to call police, and actual calls to police resulting in

psychiatric hospitalizations, to discipline students aged four to five with ADHD,

ODD, autism, and other learning or behavioral disabilities. Lawton, 323 F.

Supp. 3d at 359-61. The Lawton plaintiffs also alleged that the school’s



                                         17
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 18 of 51



principal had deliberately targeted these students because of their disabilities

in an attempt to push them out of the school; segregated the disabled students

from other students; denied them “the right to participate in the program to the

same extent as other pupils”; and repeatedly removed the children from their

classrooms via early dismissals and suspensions, without providing “academic

instruction during the time that they were removed from the classroom.” Id. at

362.

       Lawton concluded that the IDEA exhaustion requirement did not apply

because, while the allegations “occasionally touch[ed] on the denial of a FAPE

and failure to reasonably accommodate the students, the vast majority of the

allegations, and thus the gravamen of the complaint, concern[ed] intentional

discrimination and retaliation.” Lawton, 323 F. Supp. 3d at 362. Applying the

test from Fry, the court reasoned that “[t]he disabled children would have a

claim against a public library that placed them on a list of excluded patrons,

used strict disciplinary rules to remove them on a daily basis, and threatened

to call the police when faced with complaints about the mistreatment. So

would disabled adults.” Id. Lawton relied on a similar post-Fry opinion from

the Eleventh Circuit, which stated that repeated removals of a disabled student

from the classroom “for discriminatory reasons and for no purpose related to

his education” were “cognizable as a separate claim for intentional

discrimination under the ADA and § 504.” J.S., III by and through J.S. Jr. v.

Houston Cty. Bd. of Ed., 877 F.3d 979, 986 (11th Cir. 2017).




                                       18
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 19 of 51



      In contrast, another post-Fry decision by a sister court in the Southern

District of New York found that a plaintiff’s claims were subject to the IDEA

exhaustion requirement where they sought relief for “modifying where and

when teacher hours are provided, adjusting grades and class schedules, or

providing additional instruction and communication between the school, the

Student’s parents, and college counselors,” which the court determined to be

“all related to providing a FAPE and … not the sorts of requests that could be

made outside of discussing the adequacy of [the Student’s] education.” J.Z. v.

New York City Dep’t of Educ., 281 F. Supp. 3d 352, 361–62 (S.D.N.Y. 2017)

(internal quotation marks and citation omitted).

      The law provides another setting in which exhaustion may be excused.

Specifically, the Second Circuit recognizes a “futility exception” to the IDEA

exhaustion requirement. See J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107,

112 (2d Cir. 2004) (“The requirement is excused … when exhaustion would be

futile because the administrative procedures do not provide an adequate

remedy.”); Taylor v. Vermont Dep’t of Educ., 313 F.3d 768, 789 (2d Cir. 2002)

(“[E]xhaustion is not necessary under the IDEA where it would be futile to

resort to the due process procedures or where it is improbable that adequate

relief can be obtained by pursuing administrative remedies (e.g., the hearing

officer lacks the authority to grant the relief sought).” (internal quotation marks

and citation omitted)). “The plaintiff bears the burden of demonstrating

futility.” Taylor, 313 F.3d at 790.




                                        19
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 20 of 51



      2.    Analysis

      Defendants argue that the Court lacks subject matter jurisdiction over

this matter because Plaintiffs have failed to exhaust their administrative claims

by seeking “relief for [their] alleged complaints about K.B.’s education from the

IHO[.]” (Def. Br. 13). To succeed on this argument, Defendants must first

show that Plaintiffs’ claims are subject to the IDEA exhaustion requirement,

i.e., that the gravamen of Plaintiffs’ complaint seeks redress for the denial of a

FAPE, and not for violations of the ADA, the Rehabilitation Act, or the

Constitution, all of which fall outside the scope of IDEA administrative

proceedings. See Fry, 137 S. Ct. at 755. If Defendants succeed on the first

showing, they must then establish that Plaintiffs did not in fact exhaust their

available administrative remedies. For the reasons set forth in the remainder

of this section, the Court ultimately concludes that it lacks jurisdiction over

two of Plaintiffs’ claims, those based on the denial of a consistent

paraprofessional and of testing accommodations

            a.     Certain of Plaintiffs’ Claims Are Not Redressable Under
                   the IDEA

      Plaintiffs argue that the IDEA does not afford relief for their allegations of

intentional discrimination, denial of reasonable accommodations, and violation

of constitutional rights, and therefore those claims are not subject to the

IDEA’s exhaustion requirement. (Pl. Opp. 12-13). More fundamentally, they

reason that the gravamen of the SAC is not directed to the denial of a FAPE

because, they contend, an adult could bring the “same type of claims” for

forced “disciplinary leave or job demotions” at a workplace, or a child could
                                        20
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 21 of 51



bring the same type of claims against a public facility like a library. (Id. at 13).

Specifically, Plaintiffs analogize their allegation that Success Academy called

emergency medical personnel to remove K.B. for disciplinary rather than

medical purposes to a claim that an institution “called EMS to remove an adult

employee with disabilities when no medical emergency existed[.]” (Id. at 14).

They analogize their allegation that Success Academy suspended K.B. and

demoted him to the third grade without additional services to a claim that an

institution forced an adult “into disciplinary leave [and] demotion” as a result of

his disability. (Id.). And Plaintiffs insist that their allegations of a “pattern of

behavior … including the attempt to disenroll K.B., … repeated suspensions

without proper notice, and the meritless ACS complaints” are distinct from a

claim based on denial of a FAPE. (Id. at 13-14; see also id. at 14 (arguing that

they have “stated distinct discrimination claims under the Rehabilitation Act

and the ADA separate from the IDEA claims”)).

      Defendants argue, in contrast, that the IDEA exhaustion requirement

applies to all of Plaintiffs’ claims because the gravamen of the SAC is an alleged

denial of “educational access and services” at Success Academy. (Def. Br. 12

(quoting SAC ¶¶ 1-2)). 4 Defendants maintain that all claims in the SAC arise

from the core allegation “that K.B. was denied access to Success Academy’s


4     Defendants point out that the previously-filed FAC expressly sought redress for Success
      Academy’s alleged failure to provide a FAPE. (Def. Br. 11 (quoting FAC ¶¶ 3, 125, 133,
      151-52)). While the SAC no longer uses the term “FAPE,” Defendants argue that the
      SAC nonetheless relies on the same alleged denial of services and accommodations as
      the FAC’s FAPE claim. (Def. Br. 12). As the Court finds the allegations in the SAC to be
      determinative of whether the IDEA exhaustion requirement applies, it declines to
      examine the relationship between the FAC and the SAC.

                                            21
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 22 of 51



program because it would not modify aspects of its educational program,

including disciplinary and academic standards, policies in calling 9-1-1, and

educational services.” (Def. Reply 3-4). Defendants conclude that these are, in

effect, claims for the denial of a FAPE that “cannot ‘be made outside of

discussing the adequacy of his education.’” (Id. at 2-3 (quoting J.Z., 281 F.

Supp. 3d at 361-62 (internal quotation marks and alterations omitted))).

Specifically, Defendants characterize the SAC as alleging that Success

Academy failed to use appropriate standards to accommodate K.B.’s disability,

failed to provide K.B. with extra time on tests, demoted K.B. to the third grade

without providing additional services, failed to comply fully with the IEP, called

911 for disciplinary rather than medical purposes, and failed to provide

reasonable accommodations in its disciplinary suspension policies. (Def.

Br. 12; see also Def. Reply 3 & n.1 (“Plaintiffs’ claims arise out of many aspects

of K.B.’s IEP and the levels of support and accommodations he was

receiving.”)). Defendants contend that these “are not claims that could have

been brought by an adult member of the community[.]” (Def. Br. 13).

Defendants also insist that there is no exception to the IDEA exhaustion

requirement for claims of a “pattern” of “intentional discrimination.” (Def.

Reply 4).

      The Court agrees with Plaintiffs’ relief analysis as to most of the claims in

the SAC, but disagrees as to those claims based on Defendants’ demotion of

K.B. to the third grade, alleged failure to comply with the mandates of the IEP,

and alleged failure to provide testing accommodations. The SAC alleges that

                                        22
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 23 of 51



Success Academy engaged in inappropriate disciplinary practices toward K.B.,

including threats to call ACS without proper justification, at least one actual

referral to ACS without proper justification, and calls to emergency medical

personnel without a legitimate medical purpose, one of which resulted in a

forced hospitalization without medical need. These allegations transcend

claims of inadequate educational services that could be remedied under the

IDEA. Moreover, Defendants’ argument that Plaintiffs seek “different discipline

standards than [K.B.’s] non-disabled peers” is undermined by the SAC’s

allegations that it was Defendants who targeted K.B. with unique forms of

discipline. Plaintiffs do not seek a special disciplinary procedure for K.B.; they

seek protection from what they claim to be abusive disciplinary measures on

the part of Defendants.

      As in the Eleventh Circuit’s decision in J.S., III, the SAC’s allegations that

Defendants suspended K.B. “for discriminatory reasons” unrelated to his

education, while failing to provide him with alternative instruction during these

suspensions, are “cognizable as a separate claim for intentional discrimination

under the ADA and § 504.” J.S., III, 877 F.3d at 986. And, as in Lawton, the

SAC’s allegations that Defendants used threats to call law enforcement and

ACS, as well as suspensions and removals, to discriminate against K.B. and

force him out of the school, do not trigger the IDEA exhaustion requirement.

Cf. Lawton, 323 F. Supp. 3d at 359-61. (See also Pl. Opp. 14-15). 5


5     Defendants seek to distinguish Lawton on its facts because, in addition to claims based
      on services and disciplinary accommodations, the Lawton complaint alleged that the
      school principal had placed the plaintiffs on a list of students he wanted to be expelled.

                                              23
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 24 of 51



      However, the SAC’s allegations that K.B. was demoted to third grade

“because K.B. had not been able to do the 4th grade work” (SAC ¶ 105); that

Defendants failed to comply with the mandates of K.B.’s IEP (id. at ¶ 66); and

that Defendants failed to provide testing accommodations (id. at ¶ 100), are

properly classified as complaints about the adequacy of educational services.

These claims are based on the denial of a FAPE and thus fall within the scope

of the IDEA.

               b.    Certain of Plaintiffs’ Claims Fall Within the Futility
                     Exception

      The determination that certain of Plaintiffs’ claims fall within the scope of

the IDEA does not end the Court’s inquiry into the applicability of the IDEA

exhaustion requirement; the Court must now consider whether Plaintiffs’

claims based on demotion to the third grade, failure to comply with the IEP,

and failure to provide testing accommodations, fall within the Second Circuit’s

futility exception, which applies where “the plaintiffs’ problems could not have

been remedied by administrative bodies because the framework and

procedures for assessing and placing students in appropriate educational

programs were at issue, or because the nature and volume of complaints were

incapable of correction by the administrative hearing process.” J.S. ex rel. N.S.,

386 F.3d at 114; see also Taylor, 313 F.3d at 790 (“[I]f plaintiffs can

demonstrate that there is no relief available to them through the administrative



      (Def. Reply 6 n.2). This is a distinction without a difference, as the SAC repeatedly
      alleges that Defendants discriminated against K.B. “to pressure him to leave” the
      school. (See, e.g., SAC ¶ 1).

                                              24
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 25 of 51



process, they may avail themselves of the futility or inadequacy exceptions to

the exhaustion requirement[.]”). Of potential significance to this motion, the

Second Circuit has recognized that the futility exception applies to claims that

“involve nothing more than ‘implementation’ of services already spelled out in

an IEP.” Polera v. Bd. of Educ. of Newburgh Enlarged City Sch. Dist., 288 F.3d

478, 489 (2d Cir. 2002).

      Plaintiffs argue that the futility exception for claims based solely on a

failure to implement services stated in an IEP applies to their claims based on

failure to provide a 12:1 classroom, a consistent paraprofessional, and testing

accommodations, all of which were allegedly mandated by K.B.’s IEPs. (Pl.

Opp. 11). Defendants argue in opposition that “this exception only applies

where the claim ‘solely’ arises out of a failure to apply an IEP’s clear

mandates,” and that “here the claims go far beyond application of the IEP,

which was hardly clear.” (Def. Reply 7).

      The Court finds that K.B.’s IEPs from the summer of 2015 and from

December 14, 2016, both clearly mandated that K.B. be provided with a 12:1

classroom — which, it is alleged, Defendants refused to provide at Success

Academy (instead referring Plaintiffs to other schools where 12:1 classrooms

would be available). (SAC ¶¶ 57, 64-66). Accordingly, Plaintiffs’ claims based

on failure to implement the IEP mandate for a 12:1 classroom fall within the

futility exception to the IDEA exhaustion requirement. 6


6     The Court recognizes that Defendants may not have had an obligation to provide a 12:1
      placement at Success Academy in the Bronx, and that the IEP’s mandate may have
      been satisfied by the availability of 12:1 classrooms in other schools, in which Plaintiffs

                                              25
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 26 of 51



      As to Plaintiffs’ claims for a consistent paraprofessional and testing

accommodations, the SAC alleges that the December 14, 2016 IEP “required a

one-on-one crisis management paraprofessional, but confusingly only included

a recommendation of group service by a full-time crisis management

paraprofessional.” (SAC ¶ 64). This allegation does not adequately plead either

a clear mandate in the IEP to provide a consistent paraprofessional or a clear

mandate to provide testing accommodations. Therefore, Plaintiffs’ claims based

on failure to implement a consistent paraprofessional or testing

accommodations are not covered by the futility exemption.

      Plaintiffs also argue that K.B.’s demotion to the third grade breached the

IDEA’s stay-put requirement, and that claims of a breach of the stay-put

requirement are exempt from exhaustion. For support, Plaintiffs point to Honig

v. Doe, 484 U.S. 305 (1988), in which the Supreme Court recognized a futility

exception to the exhaustion requirement under a related statute, the Education

of the Handicapped Act, 20 U.S.C. § 1400 et seq. (the “EHA”). Id. at 327.

Honig clarified that, in the context of the EHA, Congress implemented a “stay-

put” provision “to prevent school officials from removing a child from the

regular public school classroom over the parents’ objection pending completion

of the review proceedings[,]” and therefore the “stay-put provision in no way

purports to limit or pre-empt the authority conferred on courts[.]” Id. Plaintiffs

rely on this assertion to conclude that “[s]tay-put issues are not subject to the


      chose not to enroll K.B. See, e.g., S.F. v. New York City Dep’t of Educ., No. 11 Civ. 870
      (DLC), 2011 WL 5419847, at *12 (S.D.N.Y. Nov. 9, 2011). That is an issue for the
      merits, however, not for a determination of the exhaustion requirement.

                                              26
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 27 of 51



exhaustion requirement.” (Pl. Opp. 11). Defendants’ reply brief does not

respond to this argument, and it would appear that Defendants have waived

any opposition to it. The Court finds that, to the extent Plaintiffs’ claims are

based on a breach of the IDEA’s stay-put requirement, they are exempt from

the exhaustion requirement.

      Finally, Plaintiffs argue more broadly that seeking any additional relief

through the administrative process above and beyond the proceeding that they

did undertake before the IHO would have been futile because Defendants had

chosen not to participate in the IHO administrative process. (Pl. Opp. 11-12

(citing SAC ¶ 122)). That non-participation, Plaintiffs argue, “undermines the

rationale for the exhaustion requirement, which is to adequately develop a

complete factual record and promote judicial efficiency.” (Pl. Opp. 12, n.2

(citing J.S., 386 F.3d at 112)). Defendants reply that the administrative

process could not have been futile because it resulted in substantial relief,

“including tutoring and a 12:1 placement,” and point out that Plaintiffs did not

appeal the IHO order, and that that order was enforced by this Court. (Def.

Reply 7 (citing Dunn Decl., Ex. 6 at 19)). Moreover, the fact that Defendants

did not participate in the administrative hearing is of no relevance given that it

was Plaintiffs who declined to name Success Academy as a “party” to that

hearing, and given that schools do not generally participate in such hearings

under New York Law. (Def. Reply 8 (citing N.Y. Comp. Codes R. & Regs. tit. 8,




                                        27
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 28 of 51



§ 200.5(j)-(k)). 7 The Court agrees with Defendants that their non-participation

in the administrative hearing does not support an inference that the IHO

administrative process was futile in general.

      In sum, Plaintiffs’ claims based on failure to implement an IEP mandate

for a consistent paraprofessional or testing accommodations are subject to the

IDEA’s exhaustion requirement. Plaintiffs’ remaining claims are not.

             c.     Plaintiffs Failed to Exhaust Their Administrative
                    Remedies for Their Claims Regarding a Consistent
                    Paraprofessional and Testing Accommodations

      Having determined which of Plaintiffs’ claims are subject to the

exhaustion requirement, the Court now considers whether Plaintiffs exhausted

their administrative remedies. Plaintiffs argue that, for those allegations “that

could be addressed through the IDEA administrative process,” they have

exhausted their administrative remedies by pursuing the claims before the

IHO. (Pl. Opp. 11). According to Plaintiffs, these include Defendants’ alleged

“failure to comply with the stay-put requirement of the IDEA,” and failure to

comply with K.B.’s IEP. (Id.). And as the IHO “issued a decision on July 18,

2018, ordering the DOE to provide K.B. with 375 hours of compensatory

education, which was not appealed[,]” Plaintiffs contend that they have


7     Defendants also contest Plaintiffs’ intimation that Success Academy’s resistance to
      complying with a subpoena during the administrative proceeding indicated that further
      administrative proceedings would have been futile. (Pl. Opp. 12 n.2; Def. Reply 8-9).
      Defendants contend that Plaintiffs have misled this Court in making the assertion, and
      similarly misled the IHO into thinking that Success Academy ignored the subpoena in
      bad faith, when in fact the school was simply trying to negotiate a confidentiality
      stipulation to protect the privacy of other students’ records in the document production.
      (Def. Reply 8-9). The Court shares Defendants’ concerns about this portion of Plaintiffs’
      briefing, and admonishes Plaintiffs’ counsel to be more attentive to the facts in future
      submissions to this Court.

                                             28
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 29 of 51



exhausted their administrative remedies. (Pl. Opp. 11). The Court does not

agree. Plaintiffs had the rights to an administrative appeal of the IHO decision,

to indicate that the relief awarded was inadequate, or to bring to the IHO the

claims brought for the first time to this Court. As they have elected to do none

of the three, they have failed to exhaust their administrative remedies for

claims that could have been addressed under the IDEA appeal. That includes

the claims based on failure to implement a consistent paraprofessional or

testing accommodation. Therefore, the Court lacks jurisdiction over those

particular claims, which are, accordingly dismissed. 8

B.    Defendants’ Motion to Dismiss Under Rule 12(b)(6) Is Granted in
      Part and Denied in Part

      1.     Applicable Law

             a.      Motions to Dismiss Under Federal Rule of Civil
                     Procedure 12(b)(6)

      When considering a motion to dismiss under Rule 12(b)(6), the court

must “draw all reasonable inferences in [the non-movant’s] favor, assume all

well-pleaded factual allegations to be true, and determine whether they

plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648

F.3d 98, 104 (2d Cir. 2011) (internal citations and quotation marks omitted). A

claimant prevails on a motion to dismiss if the complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on


8     Defendants also accuse Plaintiffs of “strategically withdr[awing] their Section 504 claim
      at the last minute,” and hence argue that Plaintiffs should not be afforded the benefit of
      exhaustion. (Def. Reply 6). But, as explained above, Plaintiffs’ Section 504 claim arises
      from conduct that is not subject to the exhaustion requirement, and so its withdrawal
      is irrelevant to a determination of exhaustion.

                                             29
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 30 of 51



its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

             b.      The ADA and the Rehabilitation Act

      The Second Circuit instructs that

             [t]o establish a prima facie case of discrimination under
             either the ADA or Section 504, a plaintiff must show the
             following: [i] plaintiff is a qualified individual with a
             disability; [ii] plaintiff was excluded from participation
             in a public entity’s services, programs or activities or
             was otherwise discriminated against by the public
             entity; and [iii] such exclusion or discrimination was
             due to plaintiff’s disability. Exclusion or discrimination
             may take the form of disparate treatment, disparate
             impact, or failure to make a reasonable accommodation.

B.C. v. Mount Vernon Sch. Dist., 837 F.3d 152, 158 (2d Cir. 2016) (internal

citations, quotation marks, and alterations omitted). 9

      “Courts in this Circuit have recognized that a Section 504 claim may be

predicated on the claim that a disabled student was denied access to a free

appropriate education, as compared to the free appropriate education non-

disabled students receive. Such a claim, however, requires proof of bad faith or

gross misjudgment.” C.L. v. Scarsdale Free Union Sch. Dist., 744 F.3d 826, 841

(2d Cir. 2014) (internal citations and quotation marks omitted). Plaintiffs who

sue non-state governmental entities under Title II of the ADA, or who bring




9     Plaintiffs’ claims under the ADA and the Rehabilitation Act are evaluated using the
      same standards. See Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003); cf.
      Logan v. Matveevskii, 57 F. Supp. 3d 234, 254 (S.D.N.Y. 2014) (discussing differences
      between ADA and Rehabilitation Act, including that Rehabilitation Act applies solely to
      federally-funded programs and is limited to denials of benefits “solely by reason of ...
      disability” (citing 29 U.S.C. § 794(a))). The Court’s references in this Opinion to claims
      under the ADA should be read to include Plaintiffs’ correlative Rehabilitation Act claims.

                                             30
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 31 of 51



claims under § 504 of the Rehabilitation Act, must show that the defendant’s

conduct was with “deliberate indifference” to a disabled person’s rights. Garcia

v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 115 (2d Cir. 2001).

Plaintiffs who bring a suit for monetary damages against a state for a violation

of Title II of the ADA must satisfy the more onerous burden of showing that the

defendant’s conduct “was motivated by discriminatory animus or ill will based

on the plaintiff’s disability.” Id. at 111.

             c.     Due Process and the Fourth Amendment

      Three forms of due process protection are potentially relevant to this

action: protection of a student’s property interest in their education from

suspension without adequate process; substantive due process protections

from bodily restraint that shocks the conscience; and parents’ procedural due

process rights to direct their child’s medical care.

      “Students facing temporary suspension have interests qualifying for

protection of the Due Process Clause, and due process requires, in connection

with a suspension of 10 days or less, that the student be given oral or written

notice of the charges against him and, if he denies them, an explanation of the

evidence the authorities have and an opportunity to present his side of the

story.” Goss v. Lopez, 419 U.S. 565, 581 (1975). “Generally, it is sufficient,

where only property rights are concerned, that there is at some stage an

opportunity for a hearing and a judicial determination; the opportunity need

not be pre-deprivation.” Kennedy v. City of New York, No. 12 Civ. 4166 (KPF),




                                          31
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 32 of 51



2015 WL 6442237, at *16 (S.D.N.Y. Oct. 23, 2015) (internal citations and

quotation marks omitted).

      “To state a substantive due process claim, a plaintiff must allege that

[i] the complained-of state action compromised a constitutionally-protected

liberty or property right, and [ii] the state action that deprived him of that

interest was oppressive or arbitrary.” JG & PG ex rel. JGIII v. Card, No. 08 Civ.

5668 (KMW), 2009 WL 2986640, at *5 (S.D.N.Y. Sept. 17, 2009). “Liberty from

bodily restraint ... [is at] the core of the liberty protected by the Due Process

Clause from arbitrary governmental action.” Youngberg v. Romeo, 457 U.S.

307, 315 (1982). Conduct is “arbitrary or oppressive” if it “shock[s] the

conscience.” West v. Whitehead, No. 04 Civ. 9283 (KMK), 2008 WL 4201130, at

*13 (S.D.N.Y. Sept. 11, 2008). “Conduct intended to injure in some way

unjustifiable by any government interest is the sort of official action most likely

to rise to the conscience-shocking level.” County of Sacramento v. Lewis, 523

U.S. 833, 849 (1998).

      Parents have a procedural due process right to direct their child’s

medical care, which may be violated by government officials’ removal of a child

even for a brief period of time. See Phillips v. County of Orange, 894 F. Supp.

2d 345, 375 (S.D.N.Y. 2012). Courts considering whether a removal violated a

parent’s procedural due process rights must evaluate whether the removal was

justified as an “appropriate response to a legitimately perceived emergency.”

Tenenbaum v. Williams, 862 F. Supp. 962, 970 (E.D.N.Y. 1994). A showing of




                                         32
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 33 of 51



emergency circumstances requires “objectively reasonable evidence that harm

was imminent.” Phillips, 894 F. Supp. 2d at 374.

      Finally, “[t]he [Fourth Amendment] probable cause requirement extends

to cases in which police officers seize a person for a psychiatric evaluation.

Specifically, the Fourth Amendment requires probable cause to believe that the

person to be arrested is dangerous to himself or to others.” Moffett v. Town of

Poughkeepsie, No. 11 Civ. 6243 (ER), 2012 WL 3740724, at *9 (S.D.N.Y.

Aug. 29, 2012).

      2.    Discussion

            a.     Plaintiffs Have Stated Claims for Discrimination Under
                   the ADA and the Rehabilitation Act

      Defendants argue that Plaintiffs have failed to state a claim under the

ADA or the Rehabilitation Act because they “merely claim[] that KB was denied

a FAPE with bald assertions that it was because of ‘discrimination’[.]” (Def.

Br. 20). The Court agrees with Defendants that Plaintiffs must plead more

than “conclusory claims that these violations were motivated by

‘discrimination’” in order to state a claim under the ADA or the Rehabilitation

Act, but it finds that Plaintiffs have satisfied this pleading requirement.

      Plaintiffs argue, and the Court agrees, that the SAC sufficiently alleges

“ADA and Rehabilitation Act liability based on both bad faith and gross

misjudgment and under both the disparate impact and failure to reasonably

accommodate theories of liability.” (Pl. Opp. 16). Plaintiffs point to three main

factual nodes to support their position, each of which withstands review.

Again, however, the Court underscores that its decision is in large measure the
                                        33
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 34 of 51



product of its obligation, at this stage in the proceedings, to credit the well-

pleaded allegations in the SAC.

      First, Plaintiffs challenge Defendants’ “unilateral decision to disenroll

K.B. at the beginning of the 2017-2018 school year and to bar him from class

on the first day of school” without cause or process, and for which Defendants

have provided no non-discriminatory explanation. (Pl. Opp. 17). Defendants

reply that, because this incident resulted in K.B.’s missing just one day of

school, it does not show the required “deprivation of access to school

programs.” (Def. Reply 10). Defendants are incorrect. As the Supreme Court

made clear in Fry, discrimination that produces injury in the form of

“emotional distress and pain, embarrassment, and mental anguish” may

suffice to show a denial of equal access to educational programming, despite

satisfactory physical access to educational content. Fry, 137 S. Ct. at 752.

And here, Plaintiffs allege that Defendants’ violations of the ADA and

Rehabilitation Act “have caused emotional distress to both S.G. and K.B.”

(SAC ¶¶ 152, 157, 162, 167). The fact that Defendants’ unilateral

disenrollment of K.B. caused him to miss just one day of school is not a basis

to dismiss this claim. 10




10    Defendants also argue that Plaintiffs cannot claim a deprivation of access to
      educational programming as a result of K.B. missing portions of two school days during
      his two hospitalizations, or being suspended for ten or fewer days per year, because
      such absences are permitted under the IDEA. (Def. Br. 22-23). Again, that Defendants
      denied K.B. physical access to school programs for a comparatively short period of time
      is no basis for dismissal of Plaintiffs’ ADA or Rehabilitation Act claims.

                                            34
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 35 of 51



      Second, Plaintiffs point to school officials’ use of EMS to remove K.B.

from the school in April 2016, and September 2017, which use “singled him

out due to his disability and showed either bad faith or gross misjudgment.”

(Pl. Opp. 17). The allegations supporting an inference of bad faith, which apply

to either or both incidents, include that “Defendants have never provided S.G.

with reports explaining or justifying their decisions to call EMS”; that “the

hospital saw no need to treat K.B.”; that K.B. denied threatening suicide “to

both his mother and Emergency Room personnel”; and that K.B.’s

paraprofessional “saw no behavior that merited calling 911.” (Id. at 18).

Defendants retort that the allegations of bad faith are belied by the fact that, in

both hospitalization incidents, school officials called S.G. before EMS decided

to take K.B. to the hospital, and they contend that S.G. herself had reported in

K.B.’s IEP that K.B. had been suicidal. (Def. Reply 10). These, however, are

disputes of fact that cannot be resolved at this stage of the litigation. Hence,

Plaintiffs’ ADA and Rehabilitation Act claims based on the two EMS incidents

survive dismissal.

      Third, Plaintiffs cite allegations concerning Defendants’ threats to demote

K.B., demotion of K.B., and “refusal to comply with a lawful order to reinstate

[K.B.] to the fourth grade.” (Pl. Opp. 18). Plaintiffs argue that the following

allegations support an inference of bad faith or gross misjudgment: “that

Defendants raised the possibility of demoting K.B. simultaneously with

promoting him at the end of the 2016-2017 school year”; “that Defendants

began raising demotion again within two months of the beginning of the 2017-

                                        35
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 36 of 51



2018 school year” without proposing alternative interventions; and that

Defendants disregarded S.G.’s proposed alternatives and enacted the demotion

“over S.G.’s vehement objection.” (Id. at 18-19). Plaintiffs further claim that

K.B.’s demotion evinced poor judgment, if not “outright bad faith,” given that,

despite 75 days redoing the third grade, K.B.’s final report card in the fourth

grade showed “significant progress toward acceptable achievement of fourth

grade standards.” (Id. at 19).

      On the demotion issue, Defendants contend that Plaintiffs have failed to

meet their burden to plead discriminatory animus because K.B.’s academic

evaluations show that he was not performing at a fourth-grade level, and thus

“Success Academy had ample ‘pedagogical reason’ for the demotion[.]” (Def.

Br. 22; see also Def. Reply 11; Dunn. Decl., Ex. 3 (fourth-grade report card

indicating numerous academic areas where K.B.’s performance was “Below

Expectations”)). Relatedly, Defendants argue that their failure immediately to

restore K.B. to the fourth grade upon order by the IHO was appropriate

because the IHO’s decision “was contrary to the law and harmed KB.” (Def.

Reply 11). Once again, drawing all inferences in Plaintiffs’ favor, as the Court

must, the Court finds that Plaintiffs’ allegations suffice to support an inference

of bad faith or gross misjudgment. Accordingly, Plaintiffs’ claims related to the

demotion also survive dismissal.

      Separately, Defendants argue that the SAC fails to plead discriminatory

animus in initiating an ACS investigation in October 2017 based on unexcused

absences. They note that K.B.’s first trimester progress report, dated

                                        36
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 37 of 51



November 17, 2017, had ten unexcused absences in addition to his

suspensions. (See Dunn Decl., Ex. 3; Def. Br. 23). Moreover, Defendants urge

the Court to reject the inference that school personnel called ACS for

discriminatory reasons “because of the profound negative policy implications in

letting speculative claims proceed against” mandatory reporters. (Def. Br. 24).

The Court very much understands Defendants’ concern, but is not at liberty to

draw inferences in Defendants’ favor (or undertake policy analyses) at this

stage of the litigation. Taken in the context of the SAC as a whole, the

allegations that Defendants initiated the ACS investigation for discriminatory

purposes is plausible. Therefore, these claims as well survive dismissal.

      The Court turns now to Plaintiffs’ IEP claims. Plaintiffs argue that

Defendants’ willful refusal to comply with the mandates in K.B.’s IEP for a 12:1

classroom, a full-time paraprofessional, a modified testing protocol, and a

modified disciplinary system amounted to a deliberate and bad faith failure to

provide reasonable accommodations. (Pl. Opp. 19-20). Addressing the first of

these claims, the Court agrees with Defendants that the IDEA does not require

a school to provide a 12:1 classroom directly if the school “can arrange with the

DOE to get a student into a 12:1 class.” (Def. Reply 11). See 20 U.S.C.

§ 1414(d)(2); 34 C.F.R. § 300.115; S.F., 2011 WL 5419847, at *12 (stating that

parents’ rights “do[] not include the right to pick a particular classroom or

school.”). 11 However, the issue here is not whether Defendants violated the



11    “Charter schools are not LEAs [local education agencies] under the IDEA (SAC ¶ 100)
      and, therefore, they do not have to provide the full range of services in all cases, but

                                              37
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 38 of 51



IDEA, but whether they engaged in a deliberate and bad-faith failure to provide

reasonable accommodations under the ADA and Rehabilitation Act. The facts

alleged in the SAC surrounding the 12:1 classroom support an inference that

they did. Specifically, Defendants allegedly informed Plaintiffs that a 12:1

classroom would be available to them at a “local neighborhood New York City

public school,” but omitted that a 12:1 classroom would also be available “in

other schools within Defendants’ network of charter schools.” (SAC ¶¶ 65-66).

That allegation suffices to support an inference that Defendants sought to

direct Plaintiffs out of the Success Academy network as a result of K.B.’s

disability. Accordingly, Plaintiffs have stated an ADA claim based on

Defendants’ failure to provide a 12:1 classroom.

      Plaintiffs’ arguments concerning a failure to provide a full-time

paraprofessional, a modified testing protocol, and a modified disciplinary

system do not fare as well. 12 To start, Defendants did provide a

paraprofessional. There is no support in the SAC for the proposition that K.B.

was entitled to have the same paraprofessional work with him each day, or that



      may arrange to have such services provided by such school district of residence.” (Def.
      Reply 7 n.5 (internal quotation marks omitted)). See N.Y. Educ. Law § 2853(4).
12    Despite finding that Plaintiffs have failed to exhaust their administrative
      remedies for claims based on failure to implement a consistent paraprofessional or
      testing accommodation, the Court evaluates these claims on the merits as separate
      bases for their dismissal. In so doing, the Court recognizes that the preferred course of
      action is for courts that find a lack of subject matter jurisdiction to refrain from
      addressing the merits. See Cornwell v. Credit Suisse Grp., 666 F. Supp. 2d 381, 385-86
      (S.D.N.Y. 2009) (“[A]bsent authority to adjudicate, the Court lacks a legal basis to grant
      any relief, or even consider the action further.”); Norex Petroleum Ltd. v. Access Indus.,
      540 F. Supp. 2d 438, 449 (S.D.N.Y. 2007) (dismissal for lack of jurisdiction “moots, and
      thus terminates, all other pending motions”). However, given the paucity of post-Fry
      case law, and the possibility that the Second Circuit could arrive at a conclusion
      contrary to that espoused by this Court, the Court will address the merits.

                                             38
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 39 of 51



Defendants’ provision of various paraprofessionals in any way resulted in

K.B.’s exclusion from school programming. Nor does the SAC support an

inference that K.B. was entitled to a modified testing or disciplinary procedure,

that the denial of such an accommodation resulted in his exclusion from

school programming, or that Defendants’ refusal to provide these

accommodations was motivated by discriminatory animus. Therefore,

Plaintiffs’ ADA and Rehabilitation Act allegations based on failure to provide a

full-time paraprofessional, a modified testing protocol, and a modified

disciplinary system fail to state a claim.

      Finally, Defendants argue that Plaintiffs cannot bring ADA or

Rehabilitation Act claims against the Individual Defendants in their individual

capacities because there is no individual liability under the ADA. (Def. Br. 24).

Defendants are correct that, to the extent that Plaintiffs seek money damages

against the Individual Defendants under the ADA, such claims must be, and

are, dismissed. Askins v. New York City Transit, No. 11 Civ. 6371 (PGG), 2013

WL 142007, at *4 (S.D.N.Y. Jan. 8, 2013) (“[P]laintiffs may not bring suits for

money damages against individual defendants under the ADA.” (emphasis

added)) (collecting authorities); see also 42 U.S.C. §§ 12131-12132 (stating that

the ADA prohibits discrimination by public entities, not by individuals).

However, “Title II and Rehabilitation Act suits for prospective injunctive relief

may ... proceed against individual officers in their official capacity.” Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009).




                                         39
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 40 of 51



      Here, beyond monetary damages, Plaintiffs seek declaratory relief. (See

SAC 40 (“Plaintiffs respectfully request[] that this Court: Declare that

Defendants have violated the rights of K.B. and S.G. under the Americans with

Disabilities Act [and] Section 504 of the Rehabilitation Act[.]”)). Therefore, to

the extent that Plaintiffs seek monetary damages against the Individual

Defendants under the ADA, those claims are dismissed. To the extent that

Plaintiffs seek a declaratory judgment against the Individual Defendants under

the ADA, those claims survive.

      In sum, Plaintiffs’ ADA and Rehabilitation Act claims based on failure to

provide a full-time paraprofessional, a modified testing protocol, and a modified

disciplinary system are dismissed, as are Plaintiffs’ ADA claims seeking

monetary damages against the Individual Defendants. Plaintiffs’ remaining

ADA and Rehabilitation Act claims for discrimination survive.

             b.    Plaintiffs Have Stated Claims Under the ADA and the
                   Rehabilitation Act for Retaliation

      “[T]he elements of a retaliation claim under either Section 504 or the

ADA are [i] a plaintiff was engaged in protected activity; [ii] the alleged retaliator

knew that plaintiff was involved in protected activity; [iii] an adverse decision or

course of action was taken against plaintiff; and [iv] a causal connection exists

between the protected activity and the adverse action.” Weixel v. Bd. of Educ. of

City of New York, 287 F.3d 138, 148 (2d Cir. 2002). Plaintiffs argue that they

have adequately pleaded retaliation by alleging that “Defendants called ACS in

bad faith one day after a meeting with S.G. in which she objected to their

telling her that they were considering demoting K.B. and in which she pressed
                                         40
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 41 of 51



them for accommodations and for full compliance with his IEP.” (Pl. Opp. 21

(citing SAC ¶ 101)). Defendants reply that the retaliation claim is “defeated by

Plaintiffs’ admission that the ten days of unexcused absences on his first

trimester report” are days above and beyond the suspension absences,

effectively offering a more benign explanation for their conduct. (Def.

Reply 12). These arguments underscore the factual dispute as to Defendants’

motivation in calling ACS that cannot be resolved on a motion to dismiss. (Pl.

Opp. 22). Defendants’ motion to dismiss these claims is therefore denied.

             c.    Plaintiffs’ Constitutional Claims Are Dismissed in Part
                   and Sustained in Part

      Plaintiffs also bring various constitutional claims under 42 U.S.C.

§ 1983. The Court considers first whether the allegations state viable claims

and, if so, whether the persons and entities named in the SAC are parties

against whom such claims can be maintained.

                   i.     Applicable Law

      Section 1983 establishes liability for deprivation, under the color of state

law, “of any rights, privileges, or immunities secured by the Constitution.” 42

U.S.C. § 1983. “The purpose of § 1983 is to deter state actors from using the

badge of their authority to deprive individuals of their federally guaranteed

rights and to provide relief to victims if such deterrence fails.” Wyatt v. Cole,

504 U.S. 158, 161 (1992) (citation omitted). As such, a “§ 1983 claim has two

essential elements: [i] the defendant acted under color of state law; and [ii] as a

result of the defendant’s actions, the plaintiff suffered a denial of h[is or her]

federal statutory rights, or h[is or her] constitutional rights or privileges.”
                                         41
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 42 of 51



Annis v. County of Westchester, 136 F.3d 239, 245 (2d Cir. 1998); see also City

of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985) (“By its terms, of course,

[Section 1983] creates no substantive rights; it merely provides remedies for

deprivations of rights established elsewhere.”).

                   ii.    The SAC Adequately Alleges Claims Relating to Use
                          of EMS to Remove K.B. From the School

      Plaintiffs bring claims for unreasonable search and seizure, and for

violation of due process, based on Defendants’ “causing KB to be removed from

school to the emergency room without parental consent when there was no

urgent medical necessity.” (SAC ¶¶ 168-74). Plaintiffs also bring a claim for

violation of S.G.’s procedural due process right “to control and direct K.B.’s

medical care.” (Pl. Opp. 26).

      Defendants argue that Plaintiffs’ constitutional claims fail because the

SAC does not allege that Defendants exercised control over the EMS personnel

who transported K.B. to the hospital, and because the seizure was neither

unreasonable nor shocking to the conscience. (Def. Br. 27). Defendants point

to the fact that S.G. was allegedly “kept fully informed” during the first

hospitalization incident, and that during the second incident, K.B. “was ‘upset,’

‘crawled under his desk,’ [and] tried to flee the classroom,” and that S.G. was

“contacted” while K.B. was being hospitalized. (Id.). These arguments do not

suffice at this stage of the litigation. First, the facts alleged support an

inference that Defendants anticipated that EMS personnel would seize K.B.,

and called EMS with the intention to set that process in motion, drawing a



                                         42
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 43 of 51



direct causal link between Defendants’ conduct and the alleged injury. Cf.

Taylor v. Brentwood Union Free Sch. Dist., 143 F.3d 679, 686 (2d Cir. 1998). 13

Second, when considered within the context of the SAC as a whole, Defendants

are alleged to have deliberately and in bad faith used the EMS removal and

hospitalization as a form of discipline, without any legitimate medical purpose,

while fabricating a risk of suicide to explain their conduct, and informing S.G.

of that fabricated risk. (See Pl. Opp. 24-26). Such conduct, if proven, easily

would support findings that the seizure was unreasonable, and that

Defendants’ actions shocked the conscience. Therefore, drawing all reasonable

inferences in Plaintiffs’ favor, the SAC adequately pleads that school officials

violated the Fourth Amendment and due process in calling EMS.

      Considering S.G.’s procedural due process right “to control and direct

K.B.’s medical care,” Plaintiffs allege that both the 2016 and the 2017 calls to

EMS, and the resultant removals and hospitalizations of K.B., took place

without S.G.’s consent. (Pl. Opp. 28). The Court agrees that Plaintiffs have

adequately alleged that “those removals violate S.G.’s procedural due process

rights unless they occurred in emergency circumstances.” (Id.). According to

the SAC, neither scenario involved an emergency, as school officials in both

instances resorted to calling 911 for disciplinary rather than medical purposes.




13    Indeed, Defendants’ repeated characterization in their briefing that K.B. “tried to flee
      the classroom” suggests that it was Defendants who first seized K.B., and not the EMS
      personnel. (See, e.g., Def. Br. 7, 27).

                                             43
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 44 of 51



Therefore, drawing all reasonable inferences in favor of Plaintiffs, these factual

allegations adequately plead a violation of S.G.’s due process rights.

                   iii.   The SAC Adequately Alleges Claims Regarding
                          K.B.’s Suspensions

      Plaintiffs also claim a procedural due process violation based on the

suspensions of K.B. without prior notice. (SAC ¶¶ 175-77). Here, Defendants

contend that, as each of K.B.’s suspensions was for ten days or less, Goss

applies and they satisfied the notice and explanation requirements thereunder.

(Def. Br. 25). In particular, Defendants assert “that SG was given notice and a

general description of the reasons why KB was being suspended each time, and

was invited to discuss the suspensions.” (Id. at 25 n.12 (citing SAC ¶¶ 82, 94,

99, 103)). Defendants also contend that Plaintiffs had a post-deprivation

remedy in the form of “compensatory services to make up for the classes KB

missed and modifications to the IEP to account for his behavior.” (Id. at 26).

      However, drawing all inferences in Plaintiffs’ favor, the allegations in the

SAC do not support Defendants’ position. To start, Plaintiffs do allege that K.B.

“felt he had no opportunity to give his side of the story when he was told a

suspension was being issued against him.” (SAC ¶ 134). Defendants’ notices

to S.G. refer to an opportunity to discuss, but not to contest, the suspensions.

(Id. at ¶ 58). In short, K.B. was denied the required “opportunity to present his

side of the story.” Goss, 419 U.S. at 581. And the existence of post-

deprivation remedies would not alleviate any constitutional violation in this

matter, because Goss established that notice and hearing should generally



                                        44
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 45 of 51



precede a suspension, see Goss, 419 U.S. at 582, and post-deprivation

remedies are not a substitute for generally “established procedures,” Hellenic

Am. Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 880 (2d Cir.

1996). Therefore, at this stage, the Court cannot find that procedures

surrounding K.B.’s suspensions satisfied due process as a matter of law.

                   iv.    Plaintiffs’ Constitutional Claims Against
                          Institutional Defendants Success Academy and
                          Success Academy Bronx 2 Adequately Plead
                          Liability Pursuant to Monell

      “[A] local government may not be sued under § 1983 for an injury

inflicted solely by its employees or agents. Instead, it is when execution of a

government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the

injury that the government as an entity is responsible under § 1983.” Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). A plaintiff

may establish municipal liability under Monell in several ways, including by

presenting evidence of:

             [i] an express policy or custom, [ii] an authorization of a
             policymaker of the unconstitutional practice, [iii] failure
             of the municipality to train its employees, which
             exhibits a “deliberate indifference” to the rights of its
             citizens, or [iv] a practice of the municipal employees
             that is “so permanent and well settled as to imply the
             constructive acquiescence of senior policymaking
             officials.”

Biswas v. City of New York, 973 F. Supp. 2d 504, 536 (S.D.N.Y. 2013) (quoting

Pangburn v. Culbertson, 200 F.3d 65, 71-72 (2d Cir. 1999)).




                                         45
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 46 of 51



      Plaintiffs allege that Monell violations “resulted from two official policies

maintained by Defendants: [i] suspending students without adequate due

process, and [ii] seizing students with disabilities and delivering them to EMS

for removal without medical necessity or parental consent.” (Pl. Opp. 30).

Regarding a formal policy of suspensions without sufficient process, the SAC

alleges three such suspensions in 2015-2016 (SAC ¶ 58), two such

suspensions in 2016-2017 (id. at ¶ 67), and at least six such suspensions in

2017-2018 (id. at ¶¶ 82, 99, 103, 130, 132-33), including one resulting from

incidents leading up to the September 11, 2017 EMS incident (id. at ¶¶ 85, 94-

95). The sheer number of alleged instances of violative suspensions adequately

pleads circumstantial facts from which a reasonable factfinder could infer

either a “failure of [Success Academy] to train its employees, which exhibits a

deliberate indifference to [constitutional rights],” or “a practice of the municipal

employees that is so permanent and well settled as to imply the constructive

acquiescence of senior policymaking officials.” Biswas, 973 F. Supp. 2d at 536

(internal quotation marks and citation omitted). Therefore, drawing all

inferences in favor of Plaintiffs, they have adequately stated a claim for Monell

liability based on an alleged Success Academy policy of suspending students

without adequate process.

      Similar reasoning applies to the alleged policy of misusing EMS. The

SAC alleges two separate incidents of unjustified use of EMS for purposes of

disciplining K.B., one on April 14, 2016, and the other on September 11, 2017.

(SAC ¶¶ 59-62, 88-93). A reasonable factfinder could conclude that the

                                         46
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 47 of 51



conduct in these two instances was both remarkably similar and unlikely to

reoccur by mere happenstance. Drawing all inferences in favor of Plaintiffs,

then, the fact that the alleged conduct was repeated could support a

reasonable inference of either a failure to train, or a practice “so permanent

and well settled as to imply the constructive acquiescence of senior

policymaking officials.” Biswas, 973 F. Supp. 2d at 536 (internal quotation

marks and citation omitted). Plaintiffs have thus also adequately stated a

claim for a Monell violation based on an alleged Success Academy policy of

using EMS to discipline students, without a legitimate medical purpose.

Plaintiffs’ constitutional claims against the institutional Defendants survive.

                   v.     Plaintiffs’ Constitutional Claims Against the
                          Individual Defendants Are Dismissed for Failure to
                          Plead Personal Involvement, with the Exception of
                          One Claim Against Defendant Inslee

      “As a prerequisite to an award of damages under Section 1983, a plaintiff

must show the personal involvement of the defendants in the alleged

constitutional deprivations.” McNaughton v. de Blasio, No. 14 Civ. 221 (KPF),

2015 WL 468890, at *5 (S.D.N.Y. Feb. 4, 2015), aff’d, 644 F. App’x 32 (2d Cir.

2016) (summary order); see generally Colon v. Coughlin, 58 F.3d 865, 873 (2d

Cir. 1985) (“It is well settled in this Circuit that personal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an award

of damages under 1983.” (internal citation and quotation marks omitted)). The

personal involvement of a supervisor can be shown in one of five ways:

             [i] actual direct participation in the constitutional
             violation, [ii] failure to remedy a wrong after being

                                         47
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 48 of 51



            informed through a report or appeal, [iii] creation of a
            policy or custom that sanctioned conduct amounting to
            a constitutional violation, or allowing such policy or
            custom to continue, [iv] grossly negligent supervision of
            subordinates who committed a violation, or [v] failure to
            act on information indicating that unconstitutional acts
            were occurring.

Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003) (citing Colon v. Coughlin,

58 F.3d at 873); see also Grullon v. City of New Haven, 720 F.3d 133, 139 (2d

Cir. 2013) (noting that Iqbal “may have heightened the requirements for

showing a supervisor’s personal involvement with respect to certain

constitutional violations,” but declining to resolve the issue). While recognizing

the Second Circuit’s silence on the issue, this Court follows the majority view

and applies the Colon factors to analyze personal involvement. “[G]eneralized

contentions that [defendant] ‘failed to supervise’ [subordinates] are insufficient

to establish his personal involvement.” Mancuso v. Village of Pelham, 15 Civ.

7895 (KMK), 2016 WL 5660273 at *11 (S.D.N.Y. Sept. 29, 2016). So too, “the

mere fact that a defendant possesses supervisory authority is insufficient to

demonstrate liability for failure to supervise under § 1983.” Styles v. Goord,

431 F. App’x 31, 33 (2d Cir. 2011) (summary order).

      Defendants argue that Plaintiffs have failed to plead the direct

involvement of any of the individual defendants in the alleged constitutional

violations. (Def. Br. 29). The Court observes that Plaintiffs do not respond to

this argument within the first 30 pages of their opposition brief. The Court

also finds independently that the SAC does not adequately allege any of the

three Individual Defendants’ personal involvement in either the suspension


                                        48
         Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 49 of 51



process or the EMS calls, with the exception of one claim against Defendant

Inslee. 14 The sole allegation in the SAC tying any of the Individual Defendants

to the suspensions or EMS incidents is that S.G. met with Defendant Inslee on

September 15, 2017, and that Inslee stated that K.B. had been suspended

early in the day on September 11, 2017, and that “school officials” had called

EMS later that day after K.B. “had been screaming.” (SAC ¶ 95). The mere fact

that Inslee informed S.G. about the incident after it occurred does not show her

direct participation in the violations; does not show that she was aware of the

violations while they were occurring (much less that she failed to act on such

awareness); does not indicate that she either created a custom or policy

sanctioning the conduct or allowed one to continue; and does not show that

she engaged in grossly negligent supervision. It is a closer question whether

the allegations show that Inslee failed to remedy a wrong after being informed

of it.

         Of course, that Inslee told K.B. about the September 11, 2017

suspension and EMS incident shows at a minimum that, as of September 15,

2017, Inslee was informed about that incident. However, no alleged EMS

incidents occured after September 15, 2017, and thus nothing in the SAC

could support an inference that Inslee failed to remedy the practice of improper

use of EMS after she was informed about it. The same cannot be said of the

alleged policy of suspensions with insufficient process. The SAC alleges at



14       The Court observes that Plaintiffs do not bring a constitutional claim based on the
         allegations concerning ACS. (See Pl. Opp. 22-35; SAC ¶¶ 168-77).

                                                49
       Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 50 of 51



least four such suspensions occurring after the September 15, 2017 meeting.

(See SAC ¶ 99, 103, 130, 132-33). Drawing all reasonable inferences in favor

of Plaintiffs, the fact that these violative suspensions took place after the

meeting could support a finding that Inslee was informed about and failed to

remedy a practice of such suspensions. Therefore, Plaintiffs have adequately

pleaded Inslee’s personal involvement in the post-September 15, 2017

suspensions.

      Nothing in the SAC ties the other Individual Defendants to the

suspensions or EMS calls in any way. Accordingly, Plaintiffs’ constitutional

claims against the Individual Defendants are dismissed with the exception of

solely those claims against Defendant Inslee that concern post-September 15,

2017 suspensions.

C.    The Court Retains Jurisdiction over Plaintiffs’ State Law Claims

      Plaintiffs also allege violations of the New York State Constitution based

on the alleged suspensions without adequate process and the EMS incidents.

(SAC ¶¶ 168-77). Defendants argue that Plaintiffs’ state law claims should be

dismissed for lack of subject matter jurisdiction. (Def. Br. 29). However,

because the Court has sustained some of Plaintiffs’ federal constitutional

claims, it will retain supplemental jurisdiction over the related state law claims.

                                  CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

GRANTED in part and DENIED in part. Plaintiffs’ claims based on the denial of

a consistent paraprofessional and of testing accommodations are dismissed for

                                        50
         Case 1:18-cv-02484-KPF Document 68 Filed 03/20/19 Page 51 of 51



lack of subject matter jurisdiction, and, even were there jurisdiction, are

dismissed for failure to state a claim. Plaintiffs’ ADA and Rehabilitation Act

claims based on failure to provide a modified disciplinary system are dismissed

on the merits, as are Plaintiffs’ ADA claims seeking monetary damages against

the Individual Defendants. Plaintiffs’ federal constitutional claims against the

Institutional Defendants survive, while their federal constitutional claims

against the Individual Defendants are dismissed with the exception of solely

those claims against Defendant Inslee arising from post-September 15, 2017

alleged suspensions with insufficient process. Plaintiffs’ related state law

claims survive. Plaintiffs’ remaining ADA and Rehabilitation Act claims for

discrimination and retaliation survive.

      The Clerk of Court is directed to terminate the motion at docket entry 55.

      Per the Court’s individual rules, the parties are ORDERED to meet and

confer and submit a proposed case management plan to the Court on or before

April 19, 2019.

      SO ORDERED.

Dated:        March 20, 2019
              New York, New York               __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          51
